Name: 90/134/EEC: Commission Decision of 6 March 1990 amending for the second time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  agricultural policy
 Date Published: 1990-03-22

 Avis juridique important|31990D013490/134/EEC: Commission Decision of 6 March 1990 amending for the second time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy Official Journal L 076 , 22/03/1990 P. 0023 - 0023*****COMMISSION DECISION of 6 March 1990 amending for the second time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy (90/134/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), as last amended by Decision 89/162/EEC (2), and in particular Article 5 (2) thereof, Whereas there have been a number of outbreaks of bovine spongiform encephalopathy within the Community; Whereas this disease can be considered a serious new disease which could threaten Community livestock; Whereas bovine spongiform encephalopathy must be added to the list of diseases which are notifiable under Directive 82/894/EEC; Whereas, in view of the characteristics of this disease, provision should temporarily be made for weekly notification of outbreaks containing information required in relation to a secondary outbreak; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Directive 82/894/EEC, 'bovine spongiform encephalopathy' is hereby added. Article 2 Notwithstanding Article 3 (1) of Directive 82/894/EEC, all outbreaks of bovine spongiform encephalopathy shall be notified until 30 June 1992 in accordance with Article 4 of Directive 82/894/EEC. Article 3 This Decision shall take effect on 1 April 1990. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 378, 31. 12. 1982, p. 58. (2) OJ No L 61, 4. 3. 1989, p. 48.